DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7, 9, 10, 12-14, and 20-23 are pending in the application.  Claims 8, 11, and 15-19 have been canceled.  Claims 22 and 23 are new.  Claims 1, 12, and 20 have been amended.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  New claim 23 recites that a majority of a length of the guide shaft and a majority of a length of the piston occupy a common length along the longitudinal direction.  On page 14 of the response, the Applicant cites paragraph 0043 of the Specification to support this limitation.  Paragraph 0043 does not support this new limitation.  There is no disclosure of a majority of a length of the guide shaft and a majority of a length of the piston occupy a common length along the longitudinal direction in paragraph 0043.  Additionally, paragraph 0042 only states that “a portion of the length of the piston is coextensive with a portion of the guide shaft, thereby reducing the overall length of the guide shaft assembly 50.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”).
Regarding claims 12 and 13, Deacon discloses (Figures 1-7) an intraocular lens
(IOL) injector (100) comprising:
(a) an injector body (112) having an interface;
(b) an IOL support (113) configured to receive and retain an IOL (10) for
presentation to an eye of a patient (IOL received and retained within 113 in Figure 1), the IOL support configured to be moveable from being separate from the injector body (Figures 2 and 3 depict the injector body without IOL support 113) to an engaged position with the injector body (Figure 1);
(c) a compressed gas reservoir (156; paragraph 0054);
(d) a guide shaft assembly (106) exposed to the compressed gas reservoir
to translate from a retracted position spaced from the IOL to an extended
position contacting and displacing the IOL from the IOL support for insertion into an eye
of a patient (paragraphs 0053-0054);
(e) a mechanical brake having a default position applying sufficient
mechanical resistance to the guide shaft assembly to preclude movement of the guide
shaft assembly upon exposure of the guide shaft assembly to a compressed gas in
the compressed gas reservoir (paragraph 0054); and
(f) a moveable control surface (162) connected to the mechanical brake to
move the mechanical brake from the default position to apply a variable
mechanical resistance to movement of the guide shaft assembly from the retracted position to the extended position in response to exposure to the compressed gas in the
compressed gas reservoir (paragraph 0056)
However, in Figures 1-7, Deacon fails to disclose that a portion of the guide shaft
assembly defines a portion of the compressed gas reservoir. Deacon further fails to
disclose that the mechanical brake returns to the default position in response to
cessation of operator actuation.
In Figure 24, Deacon teaches an alternate intraocular lens (IOL) injector (400)
comprising a volume of fluid stored under pressure (448); a guide shaft assembly exposed to the pressurized fluid, the guide shaft assembly (420) including a guide shaft (424c), a plunger (406), and a piston (424). Deacon teaches that the guide shaft assembly translates from a retracted position to an extended position. Deacon teaches
that a portion of the guide shaft assembly (443b) defines a portion of the volume of pressurized fluid (when engaged with 441b; paragraph 0077).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to modify a portion of the guide shaft
assembly disclosed by Deacon in Figures 1-7 to define a portion of the compressed gas
reservoir, as taught by the linkage in Figure 24 of Deacon. This modification would provide a separable two-piece structure that may be assembled at the time of use, establishing pathway for the compressed gas to travel to effect actuation of the IOL injector (paragraph 0077).
In Figures 25-28, Deacon teaches an alternate intraocular lens (IOL) injector (500) comprising:
(a) an lOL support (508, 509) capable of receiving and retaining an IOL
for presentation to an eye of a patient;
(b) a compressed spring (528) and reservoir (516);
(c) a guide shaft assembly (524) exposed to the compressed spring (via 518b)
to translate from a retracted position spaced from the IOL to an extended
position contacting and displacing the IOL from the IOL support for insertion into an eye of a patient;
(d) a mechanical brake (526) having a default position applying sufficient mechanical resistance to the guide shaft assembly to preclude movement of the guide shaft assembly upon exposure of the guide shaft assembly to a distally directed force generated by expansion of the spring (paragraph 0087); and
(e) a moveable control surface (534) connected to the mechanical brake to move the mechanical brake from the default position to apply a variable mechanical resistance to movement of the guide shaft assembly from the retracted position to the extended position in response to exposure to a distally directed force caused by expansion of the compressed spring in the compressed spring reservoir (paragraphs 0085-0087). Deacon teaches that actuation of the mechanical brake is controlled by a button (536b) and that the button (536b) is biased to a default position by a spring (536d) in response to cessation of operator actuation, which in turn returns the mechanical brake to the default position in response to cessation of operator actuation (paragraph 0086).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the IOL injector disclosed in Figures 1-7 of Deacon to incorporate the mechanical brake taught in Figures 25-28 of Deacon, wherein the mechanical brake includes a moveable control surface connected to the mechanical brake to move the mechanical brake from the default position to apply a variable mechanical resistance to movement of the guide shaft assembly from the retracted position to the extended position in response to exposure to the compressed gas in the compressed gas reservoir, and wherein the mechanical brake includes a spring that returns the mechanical brake to the default position in response to cessation of operator actuation, as taught in Figures 25-28 of Deacon. This modification would provide a mechanical brake that provides sufficient force to stop driven movement of the guide shaft assembly when the operator releases the actuator button (paragraph 0086).  This modification would also ensure that the guide shaft assembly would not move unless a significant amount of force (i.e., a force greater than that associated with shipping, handling, etc.) is applied to the button (paragraph 0087). Deacon discloses that the IOL injector (100) has a brake (paragraph 0056), but does not show the brake or any of its components. One having ordinary skill in the art before the effective filing date of the claimed invention would recognize that application of the brake and its components (including the actuator button, moveable control surface, and spring, etc.) taught in Figures 25-28 of Deacon, to the embodiment disclosed in Figures 1-7 would provide a resultant IOL injector that would allow the surgeon to selectively control (e.g., stop, start, slow) the movement of the plunger (upon exposure to the distally directed force of the compressed gas) to inject an IOL into the eye.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”) as applied to claim 12 above, and further in view of Schmidt et al. (US 2017/0207641 A1) (“Schmidt”).
Regarding claim 14, Deacon teaches the invention substantially as claimed (see rejection of claim 12 above). In the rejection of claim 12 above, the IOL injector disclosed in Figures 1-7 of Deacon was modified to incorporate the mechanical brake (and its components) disclosed in Figures 25-28 of Deacon. Deacon teaches (Figure 26) that the mechanical brake (326) includes a moveable control surface in the form of a frictional element (534) wrapped about the rotatable brake drum (532). As an example,
Deacon teaches that the friction element can be a resilient O-ring (paragraph 0085).
However, Deacon fails to disclose or teach that the moveable control surface is a coil.
Schmidt teaches that an O-ring (164) can have a coiled configuration so it can be compressed as needed (paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable control surface taught by Deacon such that the resilient O-ring wrapped about the rotatable brake drum has a coiled configuration, as taught by Schmidt. This modification would provide larger friction surface area on the rotatable brake element in comparison to an O-ring that is just a single loop (the example provided in Figure 26 and paragraph 0086 of Deacon). This modification would result in better engagement between the rotatable brake drum and the engagement element (536a) during operation of the brake, which would allow the surgeon to better control (stop, start, slow) the movement of the plunger. This modification would also allow the O-ring to be compressed as needed (Schmidt, paragraph 0025).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2015/0342726 A1) (“Deacon”) in view of Meyer (US 2004/0111094 A1).
Regarding claim 20, Deacon discloses (Figures 1-7) an intraocular lens (IOL) injector (100), comprising: 
(a) a compressed gas reservoir (156) for retaining a compressed gas (paragraph 0054); 
(b) a guide shaft assembly (106) exposed to the compressed gas reservoir, the guide shaft assembly being moveable along a longitudinal direction from a retracted position to an extended position (paragraphs 0053-0054), the guide shaft assembly including a guide shaft (138), a plunger and a piston (paragraph 0054), the plunger including an elongate plunger shaft (140) and a plunger tip (144), the plunger tip being configured to engage an IOL (Figure 6); and
(c) a mechanical brake operably coupled to the guide shaft, the mechanical brake configured to exert on the guide shaft assembly, in response to an operator actuation, a variable resistance to the longitudinal movement of the guide shaft assembly, the mechanical brake having a default engagement with the guide shaft assembly to preclude movement of the guide shaft assembly in response to exposure of the guide shaft assembly to compressed gas in the compressed gas reservoir (paragraph 0056).
However, Deacon fails to explicitly disclose that the guide shaft and at least a portion of one of the plunger shaft and the piston are non-coaxial and occupy a common length along the longitudinal direction, wherein the plunger shaft and the plunger tip are coaxial.
In an alternate embodiment presented in Figures 25-28, Deacon teaches a guide shaft assembly, wherein the plunger (506) and the guide shaft (518a) occupy a common length along the longitudinal direction by virtue of connector (518d), as shown in Figure 26.  Figure 26 shows that the connector (518d) is attached to the plunger via being disposed within a volume of the guide shaft.
It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide shaft and the plunger taught by Deacon in Figures 1-7 to occupy a common length along the longitudinal direction via a portion of the plunger being disposed within the guide shaft, as taught by Deacon in Figures 25-28.  In Figures 1-7, Deacon discloses that the guide shaft and the plunger are connected, but is silent regarding the nature of the connection.  Deacon teaches that a connector of a plunger being disposed within a volume of a guide shaft was a known means for connecting the two elements before the effective filing date of the claimed invention.  
In the same field of endeavor, Meyer teaches (Figures 2a-2d) a guide shaft assembly including a guide shaft (3) and a plunger, the plunger including an elongate plunger shaft (32) and a plunger tip (4), the plunger tip being configured to engage an IOL (paragraph 0053).  Meyer teaches that the guide shaft (3) and at least a portion of the plunger (32) are non-coaxial (Figures 2a-2c show that a longitudinal axis of the plunger at 32 is offset from the longitudinal axis of the guide shaft at 33).  Meyer further teaches that the plunger shaft and the plunger tip are coaxial (see Figure 2c annotated below).

    PNG
    media_image1.png
    299
    315
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide shaft and at least a portion of the piston to be non-coaxial and the plunger shaft and the plunger tip to be coaxial, as taught by Meyer.  This modification would provide a guide shaft assembly configuration that permits reliable guiding of an IOL during injection into an eye and prevents the lens becoming stuck in the injector.  In addition, it is easy to produce (Meyer, paragraph 0062).
Regarding claim 21, Deacon in view of Meyer teaches that the guide shaft engages the mechanical brake (Deacon, paragraph 0056).

Allowable Subject Matter
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 was amended to further recite “a first stop moveable between (i) a passing position permitting movement of the guide shaft assembly from the retracted position to the extended position and (ii) a blocking position precluding movement of the guide shaft assembly to the extended position.”  These limitations, in combination with limitations (a), (b), (c), and (d) in claim 1, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose a first stop moveable between passing position and a blocking position as claimed, in combination with a mechanical break and a limiter as claimed.  Claims 2-7, 9, and 10 are dependent on claim 1, thus are also allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 recites that a majority of a length of the guide shaft and a majority of a length of the piston occupy a common length along the longitudinal direction.  This limitation, in combination with the limitations of claim 20, is not disclosed or suggested in the prior art of record.  The prior art of record teaches that the guide shaft and at least a portion of the plunger occupy a common length along the longitudinal direction.  However, the prior art of record fails to disclose that a majority of a length of the guide shaft and a majority of a length of the piston occupy a common length along the longitudinal direction.

Response to Arguments
Applicant's arguments filed 8/12/22 regarding claims 12 and 13 on page 11 of the response have been fully considered but they are not persuasive.  The Applicant has argued that the Deacon reference fails to disclose or suggest “an IOL support configured to receive and retain an IOL for presentation into an eye of a patient, the IOL being moveable from being separate from the inserter body to an engaged position with the inserter body.”  The Examiner disagrees.  A new interpretation of the Deacon reference has been presented.  Protector 113 of Deacon reads on the new claim limitations.  See rejection above.
Applicant’s arguments with respect to claims 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Meyer reference is newly cited to address the amended claim language of claim 20 and new claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 3, 2022